COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION TO RECONSIDER AND REINSTATE

Appellate case name:       The Estate of Adam Boyd Knetsar, Tracy Nicole Knetsar, Amber
                           Lynn Knetsar, Leslie P. Knetsar, and Ronald B. Knetsar v. AAA
                           Asphalt Paving, Inc.

Appellate case number:     01-11-00089-CV

Trial court case number: 2007-45917

Trial court:               281st District Court of Harris County

Date motion filed:         July 13, 2012

Party filing motion:       Appellant


       It is ordered that the motion to reconsider is granted. Appellee’s brief is due 30 days
from the date of this Order.



Judge’s signature: /s/ Justice Jim Sharp, Jr.
                   Acting for the Court

Panel consists of: Justices Higley, Sharp, and Huddle

Date: September 21, 2012